DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent March 23, 2021, claim(s) 1-14 and 21-26 is/are pending in this application; of these claim(s) 1, 8, and 21 is/are in independent form.  Claim(s) 1-14 is/are previously presented; claim(s) 21-26 are new; claim(s) 15-20 is/are cancelled.
	
Allowable Subject Matter
Claims 1-14 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see page 15 lines 7-10, filed March 23, 2021, with respect to claims 1-14 have been fully considered and are persuasive.  As noted in the Advisory Action sent November 27, 2020, the Examiner believes the closest art to claims 1-14 is US 2013/0268895 A1 (“Yamaki”).  As to claim 1, Yamaki teaches a method comprising:
providing, by a collaborative content management system, a collaborative content management interface comprising a collaborative workspace (Yamaki Para [0032]: an environment comprising a display unit having groups and icons) associated with a folder of files maintained by a file management system (Yamaki Para [0032]: folders stored in a storage system corresponding to the “groups” in the user interface), wherein the collaborative workspace comprises a graphical element for each respective file within the folder (Yamaki Para [0032]: the environment comprises icons for files within the folders represented as “groups”);
detecting, by the collaborative content management system comprising one or more servers, a user input to add a header at an indicated location within the collaborative workspace (Yamaki Para [0052]: step S41 detecting an input to create a separator line and a new group);
in response to the detected user input, creating the header at the indicated location within the collaborative workspace below a first subset of graphical elements and above a second subset of graphical elements (Yamaki Para [0052]: creating a separator line and a group header, without initially causing the addition of a new group in the storage unit until further a further judgment is made)
However, Yamaki does not teach:
in response to creating the header at the indicated location within the collaborative workspace, causing the file management system to:  generate, within the folder maintained by the file management system, a sub-folder corresponding to the header created within the collaborative workspace;  and
move files corresponding to the second subset of graphical elements within the collaborative workspace into the generated sub-folder within the file management system.


A similar reason for allowance applies to independent claim 8 and 21, and dependent claims 2-7, 9-14, and 22-26.

Note that contrary to Applicant’s Response, see page 15 lines 11–17, the Examiner has not rejected claims 15-20 using a new grounds for rejection based on Yamaki.  See page 3 of the Advisory Action sent February 3, 2021, which describes “Yamaki” as “pertinent art.”  The rejection of record for claims 15-20 had been the grounds for rejection in the Final rejection sent November 27, 2020, as noted in the Advisory Action.
 
	For further clarification of the reasons for allowance, see the Examiner’s Interview Summary/Summaries sent on March 6, 2020, June 8, 2020, November 2, 2020, January 13, 2021, March 15, 2021.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JESSE P FRUMKIN/         Primary Examiner, Art Unit 1631                                                                                                                                                                                               	March 31, 2021